                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Jeffrey A. Lloyd,                                      Case No. 18-cv-3077 (WMW/SER)

                            Plaintiff,
                                                 ORDER ADOPTING REPORT AND
        v.                                           RECOMMENDATION

Century Link,

                            Defendant.


       This matter is before the Court on the December 7, 2018 Report and

Recommendation (R&R) of United States Magistrate Judge Steven E. Rau. (Dkt. 3.)

Objections have not been filed in the time period permitted. In the absence of timely

objections, this Court reviews an R&R for clear error. See Fed. R. Civ. P. 72(b); Grinder

v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Having reviewed the R&R,

the Court finds no clear error. Based on the R&R and all the files, records and proceedings

herein, IT IS HEREBY ORDERED:

       1.     The December 7, 2018 R&R, (Dkt. 3), is ADOPTED;

       2.     Plaintiff Jeffrey A. Lloyd’s complaint, (Dkt. 1), is DISMISSED WITHOUT

PREJUDICE; and

       3.     Plaintiff Jeffrey A. Lloyd’s application to proceed in District Court without

prepaying fees or costs, (Dkt. 2), is DENIED AS MOOT.

       LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: January 16, 2019                                 s/Wilhelmina M. Wright
                                                        Wilhelmina M. Wright
                                                        United States District Judge
